687 S.E.2d 831 (2010)
In the Matter of Marcus L. VICKERS.
No. S10Y0229.
Supreme Court of Georgia.
January 25, 2010.
Paula K. Frederick, Gen. Counsel State Bar, Jenny K. Mittelman, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on Marcus L. Vickers' petition seeking voluntary suspension of his license pending the outcome of an appeal of his criminal convictions. See Bar Rule 4-106(f)(1). Because we agree that such a suspension is appropriate, we accept Vickers' petition.
On August 21, 2009, Vickers was convicted of three felonies in the United States District Court for the Northern District of Georgia, Atlanta Division. Vickers, who has been a member of the Bar since 2001, admits that his convictions constitute violations of Rule 8.4(a)(2) of Bar Rule 4-102(d), thereby subjecting him to the provisions of Bar Rule 4-106. Stating his intent to appeal his convictions, however, Vickers filed this petition for voluntary suspension of his license pending the outcome of his appeal. The Bar has indicated that it has no objection to Vickers' petition. Based on our review of the record, we agree that the petition should be granted. *832 Accordingly, Vickers is hereby suspended from the practice of law in this State until further order of this Court. He is reminded of his duties under Bar Rule 4-219(c).
Suspended until further order of this Court.
All the Justices concur, except NAHMIAS, J., who is not participating.